Sullivan, J. (dissenting in part).
I agree with the majority that the judgment must be reversed because of prejudicial error in the charge which permitted the jury to consider negligence before blasting in an overly broad context so as to include "the opening of the cuts in the street, the pile-driving operations, heavy machinery, moving of utilities”. Both the second and fourth causes of action charged defendants with negligence in that they "failed to exercise reasonable care or to take necessary precautions when they were blasting”. To place this case in proper perspective, it is important to recognize that the blasting complained of continued from October, 1974 through the end of 1975, at the rate of four to seven blasts a day, every day of the work week. Furthermore, the complaint does allege a series of blasting operations. That being so, a fair interpretation of the allegation of negligence "when they were blasting” would include defendants’ (1) failure to underpin properly the building which is claimed to have been damaged, (2) failure to brace the building when movement was observed, and (3) proceeding with dewatering operations without taking further precautions, as to all of which there was proof in this record sufficient to sustain the negligence causes of action. Accordingly, I would reverse and remand all four causes of action, including those alleging negligence, for a new trial.